Order entered June 27, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00127-CV

                                 TERRY JOHNSON, Appellant

                                                    V.

                                       MAI DINH, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-05233-E

                                             ORDER
       Before the Court is appellant’s June 26, 2019 motion for an extension of time to file his

brief on the merits. We GRANT the motion. We ORDER the brief tendered to this Court on

June 26, 2019 filed as of the date of this order.


                                                         /s/   BILL WHITEHILL
                                                               JUSTICE